DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the driving technique related to “time-divisionally driven in a manner that gives a binocular parallax between the left and right eyes, thereby realizing a 3D stereoscopic image” in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Objections
Claim 1 is objected to because of the following informalities:  at the end of the first line, punctuation mark “;” should be changed to “:”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 11, the limitation “a display driving board and display driving software which are time-divisionally driven in a manner that gives a binocular parallax between the left and right eyes, thereby realizing a 3D stereoscopic image” is only found in the specification verbatim without implementation details provided, which is not adequate for one skilled in the art to understand how exactly the binocular parallax between the left and right eyes is achieved.
Claims 12-13 are rejected because they depend on claim 11.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in ll. 7, “implement an ultra short throw image”. It is unclear what is meant. In addition, claim 1 recites elements “a substrate to be described”, “a transparent or translucent substrate” and “the substrate” in ll. 6, ll. 8 and ll. 9, respectively. It is unclear whether these elements refer to the same substrate.
Claims 2-18 are rejected because they depend on claim 1.
Furthermore, regarding claim 11, the alleged limitation “a display driving board and display driving software which are time-divisionally driven in a manner that gives a binocular parallax between the left and right eyes, thereby realizing a 3D stereoscopic image” is only found in the specification verbatim without implementation details provided. That is to say, it fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim and thus be indefinite. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama (US 2017/0276946).
Regarding claim 1, Yokoyama teaches an augmented reality display device (Fig. 7: see-through HMD), comprising: 
a micro-display (Fig. 7: image generation portion 11; [0035]: “[T]he image generation portion 11 is formed of, for example, a liquid crystal display element illuminated by a backlight, or an organic EL display element”); 
a relay lens array (Fig. 7: relay optical system 112) configured to be disposed at the rear stage of the micro-display and consisted of a combination of two or more spherical or aspherical lenses; 
a combiner (Fig. 7: concave mirror 115) configured to be disposed at the rear stage of the relay lens array to project laterally an image light (Fig. 7: image light generated by image generation portion 11 and projected by relay optical system 112) emitted from the relay lens array to a substrate (Fig. 7: prism member 14 as substrate for concave mirror 15) to be described later and implement an ultra short throw image using together with the relay lens array; 
a transparent or translucent substrate (Fig. 7: prism member 14, which is transparent since the embodiment associated with Fig. 7 concerns a see-through HMD) configured to form an image by projecting the image light transmitted from the combiner on the substrate; and 
a coating or film configured to be attached to one surface of a component part of the relay lens array, the combiner or the substrate so as to reflect, penetrate or refract the image 

Regarding claim 2, Yokoyama teaches the device of claim 1. Yokoyama further teaches the device of claim 1, wherein the relay lens array includes one or more prisms or mirrors as a light path changing element (Fig. 7: reflective mirror 5 as a light path changing element).

Regarding claim 3, Yokoyama teaches the device of claim 1. Yokoyama further teaches the device of claim 1, wherein the combiner is a concave, convex or flat mirror, or a prism (Fig. 7: reflective mirror 5 is a flat mirror).

Regarding claim 4, Yokoyama teaches the device of claim 1. Yokoyama further teaches the device of claim 1, wherein one surface of the component part included in the relay lens array, one component surface of the combiner or at least one surface of the substrate is aspherical or free-form (Fig. 7: at least lens 112a and 112b are aspherical or free-form).

Regarding claim 5, Yokoyama teaches the device of claim 1. Yokoyama further teaches the device of claim 1, wherein the coating or film is a transparent or translucent film, which is attached to one surface of the component part(s) of the relay lens array, the combiner or the substrate ([0060]-[0062]).

claim 6, Yokoyama teaches the device of claim 1. Yokoyama further teaches the device of claim 1, wherein the coating or film has a pattern structure which shows a holographic or diffractive optical effect ([0062]).

Regarding claim 7, Yokoyama teaches the device of claim 1. Yokoyama further teaches the device of claim 1, wherein the micro display is one of OLED ([0035]: “[T]he image generation portion 11 is formed of, for example, an organic EL display element”), Micro LED, DMD and Laser beam scanned display.

Claims 1, 8-9, 11-12 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao (US 2016/0011419).
Regarding claim 1, Gao teaches an augmented reality display device (Fig. 1: wrap-around system for displaying stereoscopy), comprising: 
a micro-display (Fig. 1: image source 110; [0057]: “[T]he image source 110 may include a micro-display panel”); 
a relay lens array (Fig. 1: coupling optical elements including a coupling lens 108 and a focusing element 106; [0057]: “coupling optical elements (e.g., a coupling lens 108, a focusing element 106, and/or one or more relay lenses, etc.)”) configured to be disposed at the rear stage of the micro-display and consisted of a combination of two or more spherical or aspherical lenses; 
a combiner (Fig. 1: reflecting surface 118, which is included for both left-eye and right-eye displays) configured to be disposed at the rear stage of the relay lens array to project 
a transparent or translucent substrate (Fig. 1: substrate of freeform optical element 104) configured to form an image by projecting the image light transmitted from the combiner on the substrate; and 
a coating or film (Fig. 1: coating applied to reflecting surface 118; [0061]: “In order to increase the reflective efficiency for the reflection from the surface 118, it may be required or desired to apply a semi-transparent coating to the outer surface 118”) configured to be attached to one surface of a component part of the relay lens array, the combiner or the substrate so as to reflect, penetrate or refract the image light transmitted from the micro display.

Regarding claim 8, Gao teaches the device of claim 1. Gao teaches the device of claim 1, wherein the relay lens array includes liquid crystal or polymer which is switchable by electric field ([0080]), or an Electric Kirr effect based element ([0081]).

Regarding claim 9, Gao teaches the device of claim 1. Gao teaches the device of claim 1, wherein the relay lens array includes an optical element which utilizes a diffractive optical lens effect ([0080]-[0081]). 

claim 11, Gao teaches the device of claim 1. Gao further teaches the device of claim 1, further comprising a display driving board and display driving software which are time-divisionally driven in a manner that gives a binocular parallax between the left and right eyes, thereby realizing a 3D stereoscopic image ([0077]-[0078]; [0080]-[0081]; Examiner’s Note: according to the prior art of record, 3D content is created by projecting a series of image planes of different depths in space, which is achieved via using the time-divisionally driven variable focus lens).

Regarding claim 12, Gao teaches the device of claim 11. Gao further teaches the device of claim 11, wherein the augmented reality display device is embodied in a plurality of each for the left and right eyes (Fig. 1).

Regarding claim 17, Gao teaches the device of claim 1. Gao further teaches the device of claim 1, wherein the augmented reality display device has a field of view equal to or more than 60 degrees ([0065]).

Regarding claim 18, Gao teaches the device of claim 1. Gao further teaches the device of claim 1, wherein the augmented reality display device is embodied one for each of the left and right eyes (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 2016/0011419) in view of Travers et al. (US 2014/0300966).
Regarding claim 10, Gao teaches the device of claim 9. Gao does not expressly teach the device of claim 9, wherein the relay lens array includes a lens embodied in one of Nematic liquid crystal utilizing a diffraction optical lens effect, Smectic liquid crystal, Ferroelectric liquid crystal, Cholesteric liquid crystal and Lyotropic liquid crystal.
Gao teaches in para. [0080] that focusing element 106 is optionally a polymer dispersed liquid crystal based switchable diffractive optical element, but does not specifically disclose which type of liquid crystal is used.
Travers, however, teaches in paras. [0035] and [0039] that nematic liquid crystal is used as the electro-active material for a diffractive optical element.
Before effective filing date of the invention, it would have been obvious for one ordinary skill in the art to apply Travers’ technique to Gao’s technique,  configuring Gao’s focusing element 106 to include Nematic liquid crystal utilizing a diffraction optical lens effect.
Because there are limited options of liquid crystal, one ordinary skill in the art would try any one to optimize the result.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0139412, made of record by Sawada et al., discloses in Figs. 1-2 a HMD using an off-axis projecting approach similar to this instant invention;
US Patent NO. 6,353,503, made of record by Spliter et al., also discloses in Figs. 4-5 a HMD using an off-axis projecting approach similar to this instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/XUEMEI ZHENG/Primary Examiner, Art Unit 2693